UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7302


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORY AUBREY CARRUTHERS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:07-cr-00550-HMH-1; 7:11-cv-02347-HMH)


Submitted:   October 11, 2012             Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cory Aubrey Carruthers, Appellant Pro Se.    Elizabeth Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cory     Aubrey    Carruthers           appeals    the     district      court’s

order denying his motion to extend the appeal period for the

district court’s April 25, 2012, order denying his 28 U.S.C.A.

§ 2255 (West Supp. 2012) motion.                      On appeal, we confine our

review to the issues raised in the Appellant’s brief.                              See 4th

Cir.   R.   34(b).      Because      Carruthers’            informal    brief     does   not

challenge     the    basis     for       the       district    court’s     disposition,

Carruthers has forfeited appellate review of the court’s order.

Accordingly,       although    we        grant      leave     to     proceed    in    forma

pauperis,    we     affirm    the    district         court’s      order   denying       the

motion for an extension of the appeal period.                          We dispense with

oral   argument      because       the     facts      and     legal    contentions       are

adequately    presented       in     the    materials         before    the     court    and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                               2